ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-327, concluding that ANTHONY BAIAMONTE, III, of TOMS RIVER, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.16(d) (failure to turn over client’s file after termination of representation) and RPC 3.2 (failure to expedite litigation), and good cause appearing;
It is ORDERED that ANTHONY BAIAMONTE, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.